Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142052 & (86)                                                                                         Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 142052
                                                                     COA: 290690
                                                                     Oakland CC: 2007-213536-FC
  DANIEL JOHN PITTAO,
            Defendant-Appellant.

  _________________________________________/

          By order of April 28, 2011, the application for leave to appeal the September 16,
  2010 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Watkins (Docket No. 142031) and People v Pullen (Docket No. 142751). On
  order of the Court, the cases having been decided on June 8, 2012, 491 Mich 450 (2012),
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court. The motion for miscellaneous
  relief is DENIED.

        CAVANAGH, J., would grant leave to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
         s0827                                                                  Clerk